Citation Nr: 1133369	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-38 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertriglyceridemia.

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected psychiatric disability.

3.  Entitlement to a higher initial evaluation for diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from June 16, 2006, and 40 percent disabling from March 23, 2009.

4.  Entitlement to an initial disability rating greater than 10 percent for right ankle sprain with degenerative changes.

5.  Entitlement to an initial disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that in the November 2006 decision, the RO awarded the Veteran service connection for diabetes mellitus and assigned a 20 percent disability rating, effective June 16, 2006.  By a September 2009 supplement statement of the case (SSOC), the Veteran's diabetes mellitus rating was increased to 40 percent, effective March 23, 2009.  Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's diabetes, the claim is properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The RO also assigned separate 10 percent evaluations for peripheral neuropathy of the right and left lower extremities.  Although those issues were not certified on appeal to the Board, because they are part of the Veteran's claim for a higher initial evaluation for his diabetes, they will be addressed on appeal.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At his April 2011 hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Also, after the appeal was certified to the Board, additional evidence was associated with the claims folder.  The Veteran also waived RO consideration of this additional evidence.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010).

(The decision below addresses the Veteran's claims of service connection for hypertriglyceridemia and for higher initial evaluations for service-connected psychiatric disorder and diabetes.  The remainder of the Veteran's claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Hypertriglyceridemia is not a disability for which VA compensation is payable.

2.  Before December 3, 2007, the Veteran's service-connected psychiatric disorder was manifested by mild impairment due to symptoms that included depression, sleep impairment; irritability; and decreased libido.

3.  Since December 3, 2007, the Veteran's service-connected psychiatric disorder has been manifested by chronic sleep impairment; anxiety, including irritability; disturbance of mood; self-mutilation; mild memory loss; depression; tearfulness; and difficulty establishing and maintaining effective social relationships.  

4.  Prior to March 23, 2009, the Veteran's diabetes mellitus required the use of insulin and a restricted diet; regulation of activities was not shown.

5.  Since March 23, 2009, the Veteran's diabetes mellitus required the use of insulin, a restricted diet, and a regulation of activities; episodes of ketoacidosis or hypoglycemic reactions have not been shown.


CONCLUSIONS OF LAW

1.  The Veteran's claim of service connection for hypertriglyceridemia is without legal merit.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Prior to December 3, 2007, the criteria for an initial evaluation in excess of 30 percent for service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9440 (2010). 

3.  The criteria for a 50 percent disability rating for service-connected psychiatric disability have been met since December 3, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2010).

4.  Prior to March 23, 2009, the criteria for a rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

5.  From March 13, 2009, the criteria for a rating in excess of 40 percent for service-connected diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In April 2006, the Veteran filed a claim for VA disability compensation, seeking service connection for hypertriglyceridemia.  The Veteran's pre-discharge examination report contains a finding of hypertriglyceridemia, which the examiner diagnosed as hyperlipidemia.  "Hyperlipidemia" is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 1994).  

At the outset, the Board notes that a finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Nevertheless, disabilities related to high cholesterol levels may be service connected.  Here, however, there is no evidence that the Veteran's hyperlipidemia has led to the development of a disability for which service connection could be granted, such as coronary heart disease.  Although the Veteran has stated his belief that he is at a higher risk for cardiovascular disease due to his diabetes, there is no indication in the record that the Veteran has been diagnosed with a cardiovascular disease, nor has the Veteran so indicated.  

As noted above, service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, despite the diagnosis of hyperlipidemia, because it has not been shown that the Veteran's hypertriglyceridemia/hyperlipidemia has resulted in a diagnosed disability, connection for hypertriglyceridemia is not warranted.  38 C.F.R. § 3.303.

II.  Higher Evaluations

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claims, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

A.  Psychiatric Disorder

The Veteran's service-connected psychiatric disability, characterized as adjustment disorder with depressed mood, is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (2010).  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2010).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).

The Veteran was first treated for depression while in service.  A June 2006 examination noted a history of sleep disturbance, feelings of depression, decreased libido, and irritability.  The examiner diagnosed a mood disorder related to a medical condition and assigned a Global Assessment of Functioning (GAF) score of 65.  

In October 2006, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had been diagnosed with depression in service, but had never been hospitalized for psychiatric illness.  Subjective complaints of depressed mood, suicidal ideation, guilt, and self anger were noted.  Examination of the Veteran revealed that he was alert and oriented times three.  His affect was somewhat flat.  He was not anxious or depressed and his memory, judgment, and insight were intact.  There was no psychotic material and hallucinations were denied.  

Based upon a review of the claims folder and examination of the Veteran, the clinician opined that the Veteran's depression was more appropriately diagnosed as an adjustment disorder with depressed mood.  The clinician assigned a GAF score of 65.

An October 2007 VA treatment record noted a daily lack of interest or pleasure in doing things and feelings of depression and hopelessness.  Nightmares, hypervigilance, numbness, and detachment were denied.  

In a December 2007 notice of disagreement, the Veteran stated that since discharge from service, his psychiatric symptoms had worsened.  He indicated self mutilation and thoughts of suicide, difficulty sleeping, marital strife, guilt over not being able to provide for his family, irritability, lack of motivation, and no sexual desire.

In September 2008, the Veteran presented to the VA outpatient clinic in Mission Valley, California, stating that he was afraid he was going to hurt himself.  He denied suicidal ideation but reported a history of cutting himself with a razor.  In October 2008, the Veteran was seen for complaints of increasing depression and anger upon learning that his wife was having an affair.  He reported being physically violent towards his wife and endorsed feelings of decreased appetite, insomnia, guilt, worthlessness, and poor libido.  Suicidal and homicidal ideation were denied, although the Veteran reported thoughts of death with no plan.  The Veteran's mood was listed as angry, his affect constricted, and his insight/judgment as superficial/fair.  There was no evidence of delusions or paranoia and he was fully oriented.  

A psychiatric note dated in October 2008 revealed that the Veteran had last cut himself eight months prior.  He stated that it was not an attempt at suicide but rather was to release tension.  He reported violence towards his wife whom he believed to be having an affair.  (The affair was denied by his wife.)  The Veteran reported drinking heavily on the weekends.  His mood was recorded as "down," his affect constricted and dysphoric, his insight fair, and his thought process linear.  A GAF score of 45 was assigned.  

The Veteran was again seen on October 30, 2008, at which time he reported cutting himself with a razor one and a half weeks earlier.  The Veteran noted a variety of continued stressors, indicating that sometimes he "just feels trapped."  He stated that he had not missed work and felt better when busy, but complained of feeling depressed, tearful, and hopeless.

In November 2008, the Veteran was seen for a mental health assessment.  It was noted that the Veteran was married, worked as a chef, and was enrolled in a culinary arts program.  He stated that he had cut his chest with a razor 10 days prior.  He reported feelings of hopelessness, interrupted sleep, anergia, low self esteem, problems concentrating, and difficulty making decisions.  He denied suicidal and homicidal ideation. There was no evidence of mania/hypomania.  

The Veteran's thought content was goal-oriented, his speech normal, his mood euthymic, affect appropriate, and memory and recall good.  The Veteran endorsed symptoms of irritability, decreased libido, depression, interrupted sleep, and marital conflict.  A GAF score of 50-55 was assigned.

During a January 2009 VA psychiatric consultation, the Veteran reported anger issues since service.  He denied thoughts of suicide, but indicated a history of cutting himself to release emotional pain.  He also endorsed chronic emptiness.  He was seen by a VA staff psychiatrist in February 2009, at which time he reported feeling numb, stating that he found himself stuttering and repeating words.  He reported tearfulness and suicidal thoughts, without plan or intent.  He stated that he felt like cutting or hitting himself in order to soothe himself.  The VA psychiatrist noted that the Veteran was tearful during the session.  She found the Veteran's mood to be depressed, his affect dysphoric, speech normal, and judgment/insight fair.  A GAF score of 51 was assigned.  

In May 2009, the Veteran was afforded a VA examination.  The Veteran reported depressive symptoms occurring daily, stating that only one day a month did he not have symptoms.  Symptoms were noted to include tearfulness, low self esteem, and sleep disturbance.  He stated that although his irritability had improved with medication, it still impacted his relationship with his wife.  The Veteran reported self-cutting, but indicated that it had decreased in frequency in the past year.  He stated that he had completed his associates degree in culinary arts and indicated that he had not missed work on account of his symptoms, nor did he experience interpersonal conflict at work.  

Examination of the Veteran revealed that he was alert, cooperative, and maintained good eye contact.  His speech was normal.  His affect was reactive, congruent to mood, and restricted in range.  Thought processes were linear with tight association.  Suicidal and homicidal ideation was denied, as were psychotic symptoms.  There was no delusional material.  The examiner determined that the Veteran's depressive disorder was a chronic disorder that had not been actively responsive to medication.  The examiner found the Veteran to have moderate symptoms manifested primarily in his interpersonal relationships at home with rare episodes of irritability resulting in domestic violence, as well as episodes of self cutting.  He indicated that the Veteran's symptoms were persistent and on a daily basis.  The examiner stated that it did not appear as though the Veteran had significant occupational dysfunction as a result of his depressive symptoms.  The examiner assigned a GAF score of 60, which the examiner stated was the best score in the last year.  

The Veteran's wife also submitted a statement, received by the Board in April 2011.  She reported that since service, the Veteran had become depressed and withdrawn from his daughter.  She reported yelling, screaming, and tantrums by the Veteran, as well as marital conflict.  

During his April 2011 hearing, the Veteran reported difficulty concentrating, feelings of anxiety, and memory loss.  He stated that he had few friends, noting that he only talked to people at work.  He indicated that the more he thought about his depression, the more depressed he became.  

As noted above, the Veteran's psychiatric disability has been evaluated as 30 percent disabling since June 16, 2006, under DC 9440.  Upon review of the evidence, the Board finds that the Veteran's psychiatric disability has increased in severity during the appeal period, as evidenced by the decrease in GAF scores and the increase in symptoms reported.  Thus, the Board finds that staged ratings are appropriate in this case.

Given the outpatient treatment reports, the June 2006, October 2006, and May 2009 VA examination reports, and the lay evidence of record, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 50 percent rating from December 3, 2007, the date on which the RO received the Veteran's notice of disagreement wherein he reported an increase in the severity of his psychiatric symptoms, to include self-cutting.  The Board finds that prior to that date the identified symptoms, including depression, decreased libido, and sleep impairment, are the type of symptoms contemplated by a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9440.  Since December 3, 2007, however, the VA treatment records show that the Veteran's symptoms more closely align with those contemplated by a 50 percent rating.

In that regard, the Board finds highly probative the GAF scores of record.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 61-70 is defined as: "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51 - 60 is defined as:  "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.

On examination in June and October 2006, the Veteran was assigned GAF scores of 65, which indicated mild symptoms.  In October 2008, he was assigned a GAF score of 45.  Since that time, his GAF scores have ranged between 50 and 60, with the most recent VA treatment records indicating a GAF score of 51 in February 2010.  As noted above, GAF scores of 45-60 are indicative of moderate to serious impairment.  In this case, the Veteran's impairment is more moderate than serious.  The attributes associated with a GAF score of 41-50 include suicidal ideation, several obsessional rituals, or serious occupational or social impairment, as evidenced by such things as no friends or the inability to maintain employment.  It is clear that the Veteran has been able to maintain employment.  Indeed, he has indicated no difficulty with work relationships or time missed on account of his depressive symptoms.  Further, he has consistently denied suicidal ideation and there is no evidence of severe obsessional rituals.  Thus, although the Veteran was assigned a GAF score of 45 in October 2006, the serious symptoms described by the DSM-IV are not consistent with the Veteran's symptomatology demonstrated at that time and therefore, the Board considers that score unrepresentative of the level of disability experienced by the Veteran at that time.  The Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2010).

Further, the Board finds that since December 3, 2007, the Veteran's service-connected psychiatric disability has been manifested by: chronic sleep impairment; disturbance of mood; anxiety, including irritability, self-mutilation, tearfulness, numbness, and suicidal thoughts, without plan or intent.  These symptoms cause social impairment.  The Veteran has normal judgment; no homicidal and suicidal ideation; and no delusions or hallucinations.  Thus, the Board finds that the symptoms exhibited by the Veteran conform most closely to the criteria for a 50 percent rating since December 3, 2007.  38 C.F.R. § 4.130, DC 9440.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected diabetes mellitus] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  


B.  Diabetes Mellitus with Erectile Dysfunction

The Veteran's service-connected diabetes mellitus with erectile dysfunction has been evaluated under 38 C.F.R. § 4.119, DC 7913, as 20 percent disabling since June 16, 2006, and as 40 percent disabling since March 23, 2009.  Under that DC, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Lastly, a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2010).  

A note that follows the criteria states the following:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.  In this regard, the Board notes that the Veteran is service connected and in receipt of separate evaluations for bilateral peripheral neuropathy of the left and right lower extremities, the evaluations of which are addressed in the remand that follows this decision.  

A review of the medical evidence reveals that the Veteran has been afforded multiple VA examinations to evaluate the severity of his service-connected diabetes mellitus.  On examination in June 2006, it was noted that the Veteran had been diagnosed as having diabetes one year earlier.  At that time, he was receiving insulin injections two times a day, which was later increased to three times a day, as documented in an October 2006 examination report.  The October 2006 examination also indicated that the Veteran had been placed on a low-carbohydrate diet.  The Veteran denied any restriction of activities at that time.  

On examination in August 2008, the Veteran again denied any restriction of activity secondary to his diabetes.  The Veteran stated that he was quite active at that time, walking related to his job and playing soccer with his daughter.

The Veteran was again examined in March 2009.  At that time, it was noted that his diabetes restricted his activities, in that he could not run or walk for a prolonged period of time due to his inability to do prolonged periods of strenuous exercise.  The Veteran reported that he had not been hospitalized for his diabetes since his initial hospitalization period while in service.  The Veteran stated that he had suffered from erectile dysfunction since 2008, but that it had improved with medication since that time.  He indicated only a moderate degree of erectile dysfunction.  

Here, the evidence is clear that during the appeal period, the Veteran's diabetes mellitus has required the use of insulin and a restricted diet, which warrants a 20 percent rating under DC 7913.  To be entitled to a higher evaluation, however, there must be medical evidence showing that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 -64 (2007); 38 C.F.R. § 4.119, DC 7913.  Evidence of such is lacking prior to the March 2009 VA examination.  None of the previous VA examiners noted a regulation of activities; nor is such a restriction evident from VA treatment records dated from September 2008 to February 2009.  

Further, none of the evidence of record, medical or lay, indicates that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice-a-month visits to a diabetic care provider.  Indeed, a urinalysis conducted in connection with the March 2009 VA examination was essentially normal.  

Accordingly, although the Veteran's diabetes mellitus requires the use of insulin and a restricted diet, and has, since March 23, 2009, resulted in a regulation of activities, without sufficient medical evidence demonstrating that the Veteran's service-connected diabetes mellitus required a regulation of activities before March 23, 2009, or has, since that date, resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, higher ratings are not warranted.  See Camacho, supra; 38 C.F.R. § 4.119, DC 7913; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (the rating of diabetes mellitus under DC 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component.").  

As for the Veteran's erectile dysfunction, there is no indication that a separate compensable rating is warranted under schedular criteria as it has not been shown that the Veteran has a deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522 (2010).  (He has already been awarded special monthly compensation for loss of use of a creative organ.)

In finding that higher ratings are not warranted for the Veteran's service-connected diabetes mellitus, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are precisely described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected diabetes mellitus] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims of service connection for hypertriglyceridemia, a psychiatric disability, and diabetes mellitus were received by the RO in April 2006.  In October 2006, the RO sent to him a letter notifying him of the evidence required to substantiate his claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  The Board finds that the October 2006 notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.

Further, VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for a psychiatric disability and diabetes mellitus were granted and disability ratings and effective dates were assigned in the rating decision on appeal.  As such, no additional notice is required with respect to those claims because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records, VA examination reports, as well as lay statements in support of his claim, to include his April 2011 hearing testimony.  The Board notes that during the Veteran's April 2011 hearing, he indicated an upcoming VA appointment for his diabetes.  The Board has received VA treatment records dated in June 2008 that reference the Veteran's diabetes.  To the extent that further treatment records exist, the Board finds that a remand to obtain such records is not warranted as the Veteran indicated that his appointment was to discuss his diet.  However, as noted above, the Veteran is considered to have been on a restricted diet since filing his service connection claim.  Thus, records related to his diet are not relevant to the issues before the Board.

Further, the Veteran has been afforded multiple VA examinations in connection with his diabetes mellitus and psychiatric claims.  The VA examiner reviewed the claims folder and conducted an examination of the Veteran that included consideration of the Veteran subjective complaints of disability.  The Board finds that the examinations reports, along with the VA outpatient treatment records, contain sufficient evidence by which to evaluate the Veteran's service-connected psychiatric disability and diabetes mellitus in the context of the pertinent regulations and throughout the appeal period.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).

With regard to the Veteran's claim of service connection for hypertriglyceridemia, the Board finds that the duty to provide a VA examination in connection with that claim was not triggered as hypertriglyceridemia is not itself a disability.  Further, there is no evidence that the Veteran's hypertriglyceridemia has led to a disability for which service connection may be granted.  Without evidence of a current disability, or symptoms of a disability, VA's duty to provide a medical examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


ORDER

Entitlement to service connection for hypertriglyceridemia is denied.

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected psychiatric disorder prior to December 3, 2007, is denied.

Entitlement to an initial disability rating of 50 percent for service-connected psychiatric disorder is granted as of December 3, 2007.

Entitlement to an initial evaluation for service-connected diabetes mellitus in excess of 20 percent before March 23, 2009, is denied.

Entitlement to an initial evaluation for service-connected diabetes mellitus in excess of 40 percent from March 23, 2009, is denied.



REMAND

The Veteran was diagnosed as having bilateral peripheral neuropathy with minimal hypesthesia of the lower extremities related to his service-connected diabetes mellitus on examination in March 2009.  During his April 2011 hearing, the Veteran indicated that his related symptoms of numbness and tingling had increased in severity.  A June 2011 VA treatment note also contains evidence of worsening symptoms.

With regard to the Veteran's service-connected right ankle disability, the Board notes that the last VA examination was conducted in August 2008.  Since that time, the Veteran has reported a worsening of his symptoms.  The Veteran states that he can no longer run on account of his ankle pain.  VA treatment records also indicate a decreasing range of motion and instability.  

In light of this information, the Board finds that the Veteran's claims for higher initial ratings for service-connected right ankle sprain with degenerative changes and bilateral peripheral neuropathies of the lower extremities must be remanded for the Veteran to be scheduled for VA examinations to determine the current severity of those disabilities.  An examination is also necessary given that more than four years have passed since his last ankle examination and more than two years have passed since the most recent examination showing peripheral neuropathy.  The evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded additional VA compensation examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his ankle disability and peripheral neuropathy, or related symptoms, since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the action requested in paragraph 1 above is completed, schedule the Veteran for a VA examination in connection with his claim of entitlement to initial disability ratings greater than 10 percent for his peripheral neuropathy of the right and left lower extremities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should be requested to ascertain the severity of the Veteran's peripheral neuropathy of the lower extremities in the context of the applicable rating criteria.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  The examiner should provide an opinion as to the nerves affected or seemingly affected and whether the impairment is manifest by or tantamount to:  (1) complete paralysis, (2) severe incomplete paralysis, (3) moderate incomplete paralysis, or (4) mild incomplete paralysis.  If neuropathy is manifested solely by sensory changes without organic changes, this should be noted.  The bases for the opinions provided should be explained in detail.

3.  Schedule the Veteran for a VA examination in connection with his claim for a higher initial evaluation of his service-connected right ankle disability.  (This should be done after the action requested in paragraph 1 above is completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655)

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected right ankle disability.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should report the ranges of motion for the right ankle and describe any limitation of motion as "moderate" or "marked."  The examiner should state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  The examiner should also determine whether the Veteran has instability.  All opinions should be set forth in detail and explained in the context of the record.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


